  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 1 of 10 - Page ID # 73




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

CAROLYN BARNHILL,

                          Plaintiff,                                     8:20-CV-182

          vs.
                                                              MEMORANDUM AND ORDER
BOSTON SCIENTIFIC CORPORATION,

                          Defendant.


                                        I. INTRODUCTION

          This matter is before the Court on Carolyn Barnhill’s motion to exclude certain opinion

testimony of Dr. Roger Goldberg. Filing 45. This is a products-liability, personal-injury case

arising from Barnhill being implanted with a surgical mesh manufactured by Boston Scientific

Corporation (“BSC”). Dr. Goldberg is a physician retained as an expert witness by BSC for this

litigation. The Court will partially grant and partially deny Barnhill’s motion for the reasons stated

herein.

                                        II. BACKGROUND

          This case comes before the Court following transfer from the multi-district litigation panel

at docket number 2326. Filing 52-6. The case was part of the seventh wave of cases to be

transferred to various district courts for final disposition. Filing 52-6.

          Plaintiff, Carolyn Barnhill, alleges in June 2010, she was implanted with an Advantage Fit

system manufactured by Defendant, BSC, to treat her stress urinary incontinence. Filing 12 at 5.

She further alleges that because of the implantation of this device she “experienced significant

mental and physical pain and suffering, has sustained permanent injury, has undergone medical

treatment and will likely undergo further medical treatment and procedures . . . and other



                                                   1
  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 2 of 10 - Page ID # 74




damages.” Filing 52-4 at 16. Barnhill brings numerous products-liability, personal-injury claims

against BSC. Filing 1 at 4-5. BSC denies liability for Barnhill’s injuries. Filing 52-5 at 8-12.

       Prior to this case’s transfer to this Court, the MDL judge, the Honorable Joseph R.

Goodwin, set deadlines concerning disclosure of experts in pre-trial order number 208 (“PTO

208”). Filing 11. PTO 208 also set forth how the parties were to file Daubert motions. Filing 11 at

5-6. Judge Goodwin directed the parties to file “Daubert motions on general causation issues

only,” in the MDL; specific causation motions in the individual cases; and where an expert was

both general and specific, the parties were to file a general causation motion in the MDL and a

specific causation motion in the individual case. Filing 11 at 5-6.

       BSC disclosed Dr. Goldberg as one of its retained expert witnesses and provided Barnhill

with a Rule 26 report detailing his opinions. Filing 45-1. Barnhill now challenges the admissibility

of Dr. Goldberg’s disclosed opinions relating to the adequacy of BSC’s product warnings and the

complication rates he observed in his own practice. Filing 46 at 1. The parties also dispute whether

Dr. Goldberg’s challenged opinions address general causation, and if so, whether they can be

challenged by means of the present motion or whether such challenge should have been filed in

the MDL in accordance with PTO 208. Filing 48 at 11-12; Filing 50 at 6-7.

                                        III. DISCUSSION

       Barnhill moves to exclude two of Dr. Goldberg’s opinions proffered in his Rule 26 expert

report (Filing 45-1). Filing 45. BSC opposes Barnhill’s motion in all respects. Filing 48. As an

initial matter, the parties also dispute whether this motion is properly before this Court, with BSC

arguing the challenged opinions are general in nature and thus should have been challenged in the

MDL and not here the individual case. Filing 48 at 11-12; see also Filing 50 at 6-7 (disputing the

general nature of the opinions). The Court will first address this dispute. The Court will then



                                                  2
  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 3 of 10 - Page ID # 75




consider each challenged opinion in turn. Ultimately, the Court partially grants and partially denies

Barnhill’s motion.

                                        A. Legal Standard

       Under Federal Rule of Evidence 702, expert opinion testimony is admissible if it will “help

the trier of fact to understand the evidence or to determine a fact in issue,” it is “based upon

sufficient facts or data,” and it is “the product of reliable principles and methods” which have been

reliably applied “to the facts of the case.” Fed. R. Evid. 702. The court must be mindful that expert

opinions “can be both powerful and quite misleading.” Daubert v. Merrell Dow Pharms., Inc., 509

U.S. 579, 595, 113 S. Ct. 2786, 2798, 125 L. Ed. 2d 469 (1993). In considering admissibility, the

district court’s job as gatekeeper is to “ensure that all scientific testimony is both reliable and

relevant.” Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757 (8th Cir. 2006) (citing Daubert,

509 U.S. at 580, 113 S. Ct. at 2790, 125 L. Ed. 2d). The inquiry “is a flexible one designed to

‘make certain that an expert, whether basing testimony upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.’” Id. (quoting Kumho Tire Co. v. Carmichael, 526 U.S.

137, 152, 119 S. Ct. 1167, 1176, 143 L. Ed. 2d 238 (1999)). “Courts should resolve doubts

regarding the usefulness of an expert’s testimony in favor of admissibility.” Id. at 758. However,

“[e]xpert testimony is inadmissible if it is speculative, unsupported by sufficient facts, or contrary

to the facts of the case.” In re Wholesome Grocery Prods. Antitrust Litig., 946 F.3d 995, 1001 (8th

Cir. 2019) (citing Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1057 (8th Cir. 2000)).

       “A district court has great latitude in determining whether expert testimony meets the

reliability requisites of Rule 702.” Craftsmen Limousine, Inc. v. Ford Motor Co., 363 F.3d 761,

776 (8th Cir. 2004). To meet the reliability requirement, the proponent of an expert opinion must



                                                  3
  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 4 of 10 - Page ID # 76




show “that the expert is qualified to render the opinion and that the methodology underlying his

conclusions is scientifically valid.” Marmo, 457 F.3d at 757-58; see also Daubert, 509 U.S. at 592-

93, 113 S. Ct. at 2796, 125 L. Ed. 2d (stating that the court must assess “whether the reasoning or

methodology underlying [an expert opinion] is scientifically valid”). “[C]onclusions and

methodology are not entirely distinct from one another.” Gen. Elec. Co. v. Joiner, 522 U.S. 136,

146, 118 S. Ct. 512, 519, 139 L. Ed. 2d 508 (1997). “When the analytical gap between the data

and proffered opinion is too great, the opinion must be excluded.” Marmo, 457 F.3d at 758.

       To satisfy the relevance requirement, the proponent of an expert opinion must demonstrate

“that the reasoning or methodology in question is applied properly to the facts in issue.” Id. A court

is not required to “admit opinion evidence that is connected to existing data only by the ipse dixit

of the expert.” Joiner, 522 U.S. at 146, 118 S. Ct. at 519, 139 L. Ed. 2d. In exercising its

gatekeeping role under Daubert, the court must focus “specifically on the methodology.”

Synergistics, Inc. v. Hurst, 477 F.3d 949, 955 (8th Cir. 2007).

                                    B. The Effect of PTO 208

       Before reaching the admissibility of Dr. Goldberg’s opinions, the Court must address the

parties’ dispute over whether the present motion is the proper vehicle to challenge them. BSC

argues that because Dr. Goldberg’s report contains both general and specific opinions and the

challenged opinions address general causation, Barnhill was required by PTO 208 to file her

challenge in the MDL and not here in the individual case. Filing 48 at 11-12. Barnhill argues that

Dr. Goldberg’s report was case-specific, and the challenged opinions directly relate to specific

causation and are thus subject to challenge here. Filing 50 at 6-7. To address this issue, the Court

looks first to Judge Goodwin’s order regarding expert discovery, PTO 208.




                                                  4
  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 5 of 10 - Page ID # 77




       In PTO 208, Judge Goodwin set the deadline for MDL defendants’ expert disclosures for

September 18, 2019. Filing 11 at 3. The parties were to file Daubert motions no later than

November 4, 2019. Filing 11 at 3. “For the filing of Daubert motions on general causation issues

only, the parties [were] instructed to file one Daubert motion per expert in the main MDL (MDL

2326) instead of the individual member case.” Filing 11 at 5. Specific-causation Daubert motions

were to be filed in the individual member cases. Filing 11 at 6. In the case of an expert that was

“both a general and specific causation expert,” the parties were to “file a general causation motion

in the main MDL 2326 and an individual specific causation motion in an individual member case.”

Filing 11 at 6. Thus, if Dr. Goldberg was properly disclosed as both a general and specific expert,

Barnhill’s challenge to any general-causation opinions should have been made before the MDL

court. However, if Dr. Goldberg was only disclosed as a specific-causation expert, Barnhill can

rightly challenge any of his opinions here.

       As Barnhill notes, Filing 50 at 6-7, the expert report containing the opinions she challenges

in this motion is specific to her case. Compare Filing 45-1 at 1 (Goldberg’s report at issue, denoting

Barnhill as its subject), with Filing 52-24 at 21 (Goldberg’s general report, denoting “General

Opinions of the Uphold Device” as its subject). However, PTO 208 made the proper channel for

presenting Daubert motions contingent on whether the expert was disclosed as “both a general and

specific causation expert,” and not whether the challenged opinion appeared in a case-specific or

general report. Filing 52-6 at 5-6. Here, Dr. Goldberg was properly disclosed as both general and

specific expert. In fact, Barnhill adopted a motion challenging the admissibility of some of the

opinions proffered in his general-expert report in this litigation. Filing 52-28 (“Notice of Adoption

of Prior Daubert Motion of Dr. Roger Golberg for Wave 7 Cases”); see also Filing 52-24 at 21

(Dr. Goldberg’s general report as an exhibit in Plaintiff’s motion to exclude). PTO 208 is clear that



                                                  5
   8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 6 of 10 - Page ID # 78




to the extent the challenged opinions embrace matters of general causation, Barnhill should have

addressed them in her Daubert motion before the MDL court, and not here in the individual case.

                                     C. The Challenged Opinions

        Barnhill challenges the admissibility of Dr. Goldberg’s opinions regarding the adequacy of

the Advantage Fit’s directions for use (“DFU”) and the complication rates among patients in his

own practice. Filing 46 at 1.

    1. Opinion that the DFU Was Adequate and Did Not Need Additional Warnings

        Barnhill challenges the admissibility of Dr. Goldberg’s opinion that the Advantage Fit DFU

“was adequate and did not need to contain additional warnings.” Filing 46 at 4. She argues Dr.

Goldberg lacks expertise in product-warning labels, which renders him unqualified to opine on the

DFU’s adequacy. Filing 46 at 4. BSC argues that Dr. Goldberg’s training and experience as a

urogynecologist qualify him to consider the injuries Barnhill complained of and the warnings

presented in the DFU, compare them, and opine as to whether the DFU adequately warned of the

injuries suffered. Filing 48 at 5.

        The Court agrees that “[an experienced physician] need not be an expert on product

warnings per se” to evaluate a product warning within their field of medical expertise. Huskey v.

Ethicon, Inc., 29 F. Supp. 3d 691, 719 (S.D.W. Va. 2014). Further, as BSC characterizes Dr.

Goldberg’s work comparing the DFU’s warnings with the injuries Barnhill complains of, there is

no question a matter of specific causation is presented. See Filing 48 at 5. Dr. Goldberg’s

methodology (comparing the DFU’s warnings and the injuries identified in Barnhill’s medical

records) is scientifically valid. The Court finds that Dr. Goldberg is qualified to opine as to whether

the DFU adequately warned of the injuries Barnhill alleged and therefore denies Barnhill’s motion

in this respect.



                                                  6
    8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 7 of 10 - Page ID # 79




         However, to the extent BSC contends that Dr. Goldberg may opine that the DFU warned

of “all potential complications,” and does not need additional warnings, the Court concludes that

Dr. Goldberg should not be allowed to provide such opinions. See Filing 48 at 7 (quoting Filing

45-1 at 19).

         This is not the first time an issue relating to Dr. Goldberg’s opinion on the adequacy of a

DFU has arisen in this litigation. See Filing 52-27 at 10. The MDL court has already determined

the unreliability of Dr. Goldberg’s causation opinions regarding the adequacy of warnings related

to a similar mesh-based device used for treating pelvic organ prolapse. Filing 52-27 at 10

(excluding Dr. Goldberg’s opinion regarding whether additional warnings should be included in

the DFU for the Uphold device, as his experience as a physician did not provide a reliable basis

for such opinions). In Tyree v. Bos. Sci. Corp., 54 F. Supp. 3d 501, 584 (S.D.W. Va. 2014), the

MDL court excluded an expert physician’s potential testimony that a warning was adequate

because the expert had not previously witnessed unwarned-of complications. The court found this

was not a reliable basis for the expert’s opinion. Id. Here, Dr. Goldberg similarly presents no

reliable basis for his opinion that the DFU “adequately warns of all potential complications.” Filing

45-1 at 19.1

         The Court finds that Dr. Goldberg may opine on the adequacy of the DFU with respect to

Barnhill and her injuries specifically, but he may not opine on the DFU’s adequacy in general, nor



1
  BSC appropriately argues that challenges to a general- and specific-causation expert’s general-causation opinions
should have been made in the MDL pursuant to PTO 208. Filing 48 at 11-12. Although Dr. Goldberg’s proposed
opinion that the DFU warned of “all potential complications” is arguably one of general causation, the Court concludes
there are distinguishing factors that allow the Court to exclude this opinion here. First, Dr. Goldberg was disclosed as
a general-causation expert in this case, and Dr. Goldberg’s same opinion being addressed here was excluded in the
MDL with regard to another mesh device. Filing 52-27 at 10. BSC is not prejudiced by exclusion now because BSC
has already had full opportunity to argue for inclusion of this opinion with regard to a similar device in the MDL.
Finally, the Court concludes that in this circumstance, even if a challenge to this particular opinion should have been
made in the MDL, the Court’s gatekeeping function under Daubert and its progeny requires the Court to exclude this
opinion in this particular situation even if the objection was untimely.

                                                           7
  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 8 of 10 - Page ID # 80




that it “adequately warns of all potential complications.” See Filing 45-1 at 19. The Court partially

grants and partially denies Plaintiff’s motion to exclude the testimony accordingly.

   2. Opinion of the Complication Rates for Dr. Goldberg’s Patients

       Next, Barnhill challenges the reliability of Dr. Goldberg’s opinion that, “[i]n his own 20

year career, [he has] implanted thousands of midurethral slings and [has] observed remarkably

high rates of success with essentially no serious complications, and an impressively low rate of

minor complications such as vaginal mesh exposure or need for revision.” Filing 46 at 5 (quoting

Filing 45-1 at 6). Barnhill alleges this opinion is “devoid of any factual support.” Filing 46 at 5.

BSC counters that Dr. Goldberg’s statement is not an opinion, but a factual summary. Filing 48 at

9. Further, BSC points out that Dr. Goldberg, in his next sentence, continues that his own clinical

experience and an “extensive number of published studies” have led him to his conclusions

regarding the safety and efficacy of mid-urethral slings. Filing 48 at 9-10 (quoting Filing 45-1 at

6). The Court denies Barnhill’s motion on this point both because such a general opinion should

have been challenged in the MDL, see Filing 11 at 6, and because Dr. Goldberg’s opinion is both

reliable and relevant, see Marmo, 457 F.3d at 757 (The district court must “ensure that all scientific

testimony is both reliable and relevant.”).

       The Court first notes that Dr. Goldberg’s statement relates to the propensity of the product

to cause harm to patients as a community, and therefore, it is a general-causation opinion. See

Junk, 628 F.3d at 450. Thus, Barnhill should have taken her opportunity to challenge it in the main

MDL in accordance with PTO 208. Although the Court could determine this opinion to be

admissible due to Barnhill’s failure to challenge the general opinion in the MDL alone, upon

review of the opinion, the Court concludes the opinion is admissible regardless of the timeliness

of Barnhill’s challenge.



                                                  8
  8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 9 of 10 - Page ID # 81




       The Court acknowledges that Dr. Goldberg’s statement necessarily includes some elements

of opinion; what is a “remarkably high rate[] of success” to one might be low to another. See Filing

45-1 at 6. However, the Court, like BSC, reads this statement in the context of his full report as

setting forth part of Dr. Goldberg’s basis for his ultimate general-causation opinion on the safety

and efficacy of mid-urethral slings. An expert can observe a “low” rate of complication and “high”

rate of success in his practice without conducting a full scientific study to determine the precise

rates of occurrence involved; this is a different case than that in which an expert opines as to

specific complication rates based on nothing more than memory and estimates. See In re Ethicon

Inc. Pelvic Repair Sys. Prod. Liab. Litig., MDL No. 2327, 2016 WL 4582231, at *3 (S.D.W. Va

Sept. 1, 2016) (excluding expert testimony about personal complication rates where the expert

estimated specific rates with no clear method). An experienced clinician is entitled to rely in part

on his experience, especially while also pointing to studies that support the conclusions his clinical

experience leads him towards. See Tyree, 54 F. Supp. 3d at 585 (finding a physician’s opinion that

a device is safe and effective is reliable where it was based on his clinical experience and review

of scientific literature). Further, an experienced physician’s estimates of high success and low

complication rates, with nothing more said, are not inherently unreliable or irrelevant when offered

as a partial basis for an opinion on a medical device’s safety. Accordingly, the Court denies

Barnhill’s motion on this point.

                                        IV. CONCLUSION

       For the foregoing reasons, Barnhill’s Motion in Limine is partially granted and partially

denied. The following of Dr. Goldberg’s potential opinion testimony will be excluded:

   •   any opinions that the Advantage Fit DFU adequately warns of all potential complications

       or does not require any further warnings;



                                                  9
8:20-cv-00182-BCB-SMB Doc # 82 Filed: 10/09/20 Page 10 of 10 - Page ID # 82




     The following of Dr. Goldberg’s potential opinion testimony will be allowed:

 •   the DFU adequately warned of Barnhill’s injuries; and

 •   in his own practice, Dr. Goldberg “observed remarkably high rates of success with

     essentially no serious complications, and an impressively low rate of minor complications

     such as vaginal mesh exposure or need for revision.”

     IT IS ORDERED:

 1. Plaintiff’s Motion in Limine (Filing 45) is partially granted and partially denied as set forth

     above.


     Dated this 9th day of October, 2020.

                                                   BY THE COURT:


                                                   __________________________
                                                   Brian C. Buescher
                                                   United States District Judge




                                              10
